December 22, 2011




                                  JUDGMENT

                      The Fourteenth Court of Appeals
   METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY, Appellant

NO. 14-11-00494-CV                     V.

              CALVIN ATKINS AND LEONARD WALKER, Appellees
                          ____________________



      This cause, an appeal from the judgment in favor of appellees, Calvin Atkins and
Leonard Walker, signed May 20, 2011, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Metropolitan Transit Authority of Harris County, to pay all
costs incurred in this appeal.   We further order this decision certified below for
observance.